Citation Nr: 9931772	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-35 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for gastrointestinal 
disorder, to include gastritis, reflux esophagitis, and 
hiatal hernia. 

3.  Entitlement to service connection for residuals of injury 
to the eyes, to include a left socket fracture, dry eyes, 
cataracts, and glaucoma.

4.  Entitlement to an evaluation in excess of 70 percent for 
residuals of brain trauma, to include organic mental syndrome 
and headaches, from March 13, 1998.  

5.  Entitlement to an evaluation in excess of 30 percent for 
residuals of brain trauma, to include organic mental syndrome 
and headaches, effective prior to March 13, 1998.  

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU) prior to March 13, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1993 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
residuals of bilateral knee injuries, gastritis, reflux 
esophagitis, hiatal hernia, and residuals of injury to the 
eyes to include a left socket fracture, dry eyes, cataracts 
and glaucoma.  The RO also denied entitlement to an increased 
evaluation for residuals of brain trauma to include organic 
mental syndrome and headaches.  This matter is also on appeal 
from the RO's August 1998 rating decision which granted 
entitlement to TDIU benefits, effective from March 13, 1998.  

In July 1997, the Board remanded this case to the RO for 
further development, to include obtaining additional evidence 
and for consideration of the mental disorders rating criteria 
effective November 7, 1996, and 38 C.F.R. § 3.321(b)(1) 
(1999), if raised by the veteran or the record.  

By rating decision dated in June 1998, the RO increased the 
evaluation of the service-connected residuals of brain 
trauma, including organic mental syndrome and headaches, from 
30 to 70 percent, effective March 13, 1998.  

In view of the decision reached by the Board below, issues 
pertaining to an increased rating for the veteran's brain 
trauma and TDIU benefits are best framed as reflected in 
issues 5 and 6 on the first page of this decision.  Those 
issues will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The service medical records show no complaints or 
findings of any knee (or leg) abnormalities and the veteran's 
lower extremities were normal on his service discharge 
examination.  

2.  A preponderance of the probative and competent evidence 
shows that a knee disorder was first demonstrated many years 
after service and is not of service origin; the only medical 
evidence linking a knee disorder to service was based on an 
inaccurate history.  

3.  There is no competent, credible and probative evidence 
that the veteran had a current chronic gastrointestinal 
disorder, including gastritis, reflux esophagitis, or hiatal 
hernia, in service.  Such disorders were initially 
demonstrated by competent medical evidence more than 15 years 
after separation, and the only evidence linking such to 
service was based on an inaccurate history.  

4.  There is no evidence of an eye injury or residuals 
thereof in service; there is no competent evidence that the 
veteran ever incurred a left socket fracture; and there is no 
competent medical evidence relating any current eye disorder, 
including dry eyes, cataracts, or any glaucoma, first shown 
more than 30 years after service, to service or any 
occurrence therein.  

5.  The veteran's service-connected residuals of brain 
trauma, to include organic mental syndrome and headaches, 
result in total occupational and social impairment since 
March 13, 1998.  
CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of injury to the eyes, to include a left socket fracture, dry 
eyes, cataracts, and glaucoma, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  Neither a knee disorder nor a gastrointestinal disorder, 
to include gastritis, reflux esophagitis, and hiatal hernia, 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The criteria for a 100 percent evaluation for residuals 
of brain trauma, to include organic mental syndrome and 
headaches, from March 13, 1998, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.124a, 4.130, Diagnostic 
Codes 8045, 9304, 9327 (1999) and 38 C.F.R. § 4.132, 
Diagnostic Code 9304 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show that, at the January 1954 
enlistment examination, the veteran reported that he wore 
glasses and examination revealed distant vision of 20/20 on 
the left and 20/25 on the right, corrected to 20/20.  He 
weighed 160 pounds.  Medical profile for the eyes was "1."  
In February 1954, about 27 days after entering active 
service, he was noted to have right eye visual acuity of 
20/100 and left eye visual acuity of 20/60, both corrected to 
20/20.  The diagnosis was myopic astigmatism.  

In June 1955, the veteran incurred a head injury when he was 
a passenger in the back of a truck that was involved in an 
accident.  He was hospitalized and the diagnosis was fracture 
simple, N.E.C., skull; concussion of brain; and hemorrhage, 
traumatic, N.E.C., intercranial.  It was initially noted that 
the pupils were equal and reacted well to light, that 
examination of the abdomen was negative, and there was no 
evidence of fracture of any extremity.  It was subsequently 
noted that there was left peri-orbital edema, that deep 
tendon reflexes of the right lower extremity were depressed, 
and that the pupil of the left eye "might be a trifle larger 
than the right eye."  Later the same day it was noted that 
eye signs were not reliable because the veteran was given a 
narcotic.  

A June 7, 1955, nursing note shows that the veteran's stomach 
was upset.  On June 11, 1955, he complained of excessive pain 
over right eyebrow which was relieved when he closed his 
eyes.  It was also noted that he had not eaten his last three 
meals.  He reported that he had vomited bloody vomitus and 
that his stomach felt "all tore up."  On June 12, 1955, it 
was again noted that he did not eat much and, on June 13, 
1955, he had an emesis, did not eat any of his soft diet and 
said that it made him sick.  He complained of headaches, 
nausea, and dizziness.  Also on June 13, a treatment provider 
noted that there was still a question of early pupil edema, 
left.  The veteran underwent bilateral frontal trephine which 
was negative.  It was noted that he continually complained of 
headache behind the left eye.  The pre-operative diagnosis 
was sub-retinal hemorrhage secondary to trauma, possible 
subdural hemorrhage.  The "operative diagnosis" was "same, 
plus cephalo-hematoma."  However, there was no evidence of 
subdural hematoma.  He continued to complain of headaches, 
primarily around his eyes and forehead.  On June 19, 1955, he 
complained of pain over his eyes and on June 27, 1955, he had 
slight left peri-orbital edema.  On July 7th, it was noted 
that he did not need hospitalization at present but that he 
was not capable of doing duty.  In August 1955, he was 
returned to duty, fit for same.  

In September 1956 the veteran was treated for perianal and 
anal verruca acuminata, which were removed.  The 
postoperative review from the standpoint of anesthesia shows 
that he vomited after the operation, appeared to be quite 
nauseated, and had no appetite during the first postoperative 
day.  The December 1956 service discharge examination report 
shows that the veteran had a 1/2 inch scar over the left eye.  
Clinical evaluation of the veteran's eyes, pupils, and ocular 
motility, including ophthalmoscopic evaluation, was normal.  
Clinical evaluation of the lower extremities, throat, and 
abdomen and viscera was normal as was neurologic evaluation.  
He weighed 175 pounds.  Uncorrected distant vision was 
reported to be 20/100 on the right and 20/20 on the left.  
Color vision was normal.  The examiner noted that the veteran 
had been hospitalized in June 1955 with a simple skull 
fracture, brain concussion, traumatic intracranial 
hemorrhage, following an accident; and that he had some loss 
of right ear hearing since the accident but no other 
symptoms.  The medical profile for eyes was "2" on the 
separation examination report.  

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he had nine 
months and 14 days of foreign and/or sea service, that he 
received the Korean Service Medal, and that he received no 
wounds as a result of action with enemy forces.  

A January 1961 Standard Form 88, Report of Physical 
Examination, which appears to be related to reserve service, 
shows that clinical evaluation of the veteran's eyes, pupils, 
and ocular motility, and ophthalmoscopic examination were 
normal.  Evaluation of the lower extremities and abdomen and 
viscera was also normal.  Uncorrected distant vision was 
20/25, each eye; field of vision was normal; accommodation 
was okay bilaterally, and there was normal color vision.  No 
relevant defects were noted.  This report of examination was 
signed by Dr. Z.J.  One copy of this examination report is 
annotated that the veteran's health record was terminated as 
of January 1962 by reason of his discharge from the Marine 
Corps Reserve and that he was not present for examination at 
that time.  In the January 1961 report of medical history, 
the veteran reported that he was in good health and had never 
had swollen or painful joints, eye trouble, frequent 
indigestion, stomach, liver, or intestinal trouble, coughed 
up blood, arthritis or rheumatism, bone, joint, or other 
deformity, or a trick or locked knee.  He reported that he 
had been in a truck accident in service, that he incurred a 
concussion and was unconscious for several days, and that, 
since then, he had right ear hearing loss and headaches.  

In a March 1979 letter, Dr. Z.J. reported that he treated the 
veteran from September 1961 to May 1963 for injuries incurred 
during accidents while employed as a welder, including on 
several occasions for pieces of metal imbedded in his cornea 
of the right eye.  In January 1963, the veteran had a burn on 
the left side of the face and left eye.  It was noted that a 
piece of metal flew out and around his goggles when he was 
using a cutting torch and that this resulted in a burn of the 
conjunctiva on the lateral surface of his left eye.  In March 
and May 1963 he had foreign bodies imbedded in the cornea of 
the left eye.  

At a May 1979 VA eye examination, it was noted that the 
veteran did not wear glasses.  External examination was 
normal.  Internal examination showed that the media and 
fundus of both eyes were normal.  Visual acuity was 20/40 in 
the right eye and 20/25 in the left eye.  The diagnosis was 
compound hyperopic astigmatism, bilateral; presbyopia; and no 
eye defect found due to residual of skull fracture.  

At a May 1979 VA orthopedic examination of the veteran's left 
thumb, there was no reference to a left knee disorder.  

At the May 1979 neurological examination, the veteran 
complained of headaches, many of which were associated with 
nausea and some of which were associated with vomiting.  He 
stated that he had exquisite photo sensitivity during the 
headaches.  Examination showed that reflexes were symmetrical 
throughout the lower extremities and that there were no 
sensory deficits.  The diagnosis was history of skull 
fracture secondary to automobile accident and headaches, 
probably post traumatic.  

By rating decision dated in August 1979, the RO granted 
service connection for post-traumatic headaches and assigned 
a 30 percent rating from November 1978, and granted service 
connection for residuals, bifrontal trephine, and assigned a 
10 percent rating from November 1978.  Service connection for 
compound hyperopic astigmatism and presbyopia was denied as 
being a constitutional or developmental abnormality.  The 
veteran appealed the evaluation assigned for his post-
traumatic headaches.  

An April 1981 neurological examiner's diagnosis was post-
traumatic headaches and probable thoracic outlet syndrome.  

In a May 1981 rating decision, the RO found that the original 
30 percent evaluation assigned for post traumatic headaches 
was clearly and unmistakably erroneous and reduced the 
evaluation to 10 percent effective from August 1981.  In an 
August 1981 decision, the Board denied entitlement to an 
evaluation in excess of 10 percent for post traumatic 
headaches.  

VA outpatient treatment records dated from October 1983 to 
June 1989 show that the veteran continued to complain of 
headaches.  In October 1983, he complained of diarrhea, 
stomach cramps, vomiting, and severe headache; there was no 
diagnosis.  Also in October 1983, he complained of headaches 
with nausea and vomiting.  Stool was heme positive.  The 
assessment was viral gastroenteritis and recurrent headaches, 
resolved.  In June 1985, he complained of a sore throat and 
difficulty swallowing and the assessment was probable yeast 
and chronic feeling of lump in throat.  A June 1985 treatment 
provider noted that the veteran's prior medical history 
included trauma to the epiglottis without complete closure 30 
years earlier; there was no relevant diagnosis.  In July 
1985, it was noted that the veteran had a six month history 
of odynophagia and dysphagia and that he had a history of 
reflux esophagitis.  An August 1985 barium swallow showed a 
hiatal hernia with lower esophageal sphincter incompetence 
and poor esophageal motility.  In July and August 1985 it was 
indicated that the veteran had been offered surgery 15 years 
earlier to correct reflux but that he decided against surgery 
at that time.  In October 1985, he referred to the 
gastroenterology clinic with the provisional diagnosis of 
reflux esophagitis.  One October 1985 treatment provider 
noted that the veteran had a 29 year history of reflux 
symptoms.  

A January 1986 VA gastroenterology clinic record shows that 
the veteran reported that he had had reflux symptoms since he 
was involved in a motor vehicle accident in 1956 and that his 
symptoms had worsened over the years.  The impression was 
reflux symptoms with lower esophageal sphincter incompetence 
seen on esophogram, worsening dysphagia and odynophagia.  A 
February 1986 upper gastrointestinal endoscopy showed mild 
distal esophagitis; two varices; hiatal hernia; a distal 
"esoph" ulcer; and a friable area that was consistent with 
gastritis on biopsy.  The pylorus, duodenal bulb, and 
duodenum were normal.  A February 1986 tissue examination 
report indicates that the veteran had a 29 year history of 
reflux symptoms. 

The March 1986 to June 1989 VA treatment records continue to 
show treatment for headaches, and gastrointestinal symptoms 
which included reflux, dysphagia, heartburn, left upper 
quadrant pain, occasional blood per rectum, and occasional 
nausea.  When he was hospitalized in March 1989, he reported 
that he had had headaches since his head trauma, accompanied 
by nausea and vomiting.  In June 1989, it was noted that he 
had atypical chest pain which was very unlikely to be of 
cardiac origin and was possibly esophageal spasm.  A June 
1989 Admissions and Evaluation Nursing Triage Record reflects 
that his pertinent medical history included "no flap" in 
esophagus.  The assessments included reflux esophagitis; 
hematochezia most likely due to hemorrhoidal bleeding; left 
upper quadrant pain of unclear etiology; questionable 
irritable bowel; and history of esophagitis and gastritis 
even though highly atypical; epigastric/periumbilical pain; 
hiatal hernia; lower esophageal sphincter incompetence, rule 
out esophageal stricture; and rule out tumor.   

These VA treatment records also show that in November 1988, 
the veteran complained of bilateral decreased vision over the 
last two years.  He reported that he had had head trauma in 
1958 with eye involvement, and it was noted that he had 
glasses.  Following examination the assessment was probable 
presbyopia.  He was referred to the eye clinic.  

A February 1989 treatment record shows that the veteran had 
had left lateral canthal surgery following the motor vehicle 
accident in 1956 and that he had had rocks into his eye.  He 
complained of irritation at the left lateral canthem 
"PIVS."  Following reexamination, which in part showed 
intact extraocular muscles, clear corneas, and no glaucoma, 
the assessment was presbyopia, myelinated NF of the right 
eye, deep enlarged cups bilaterally symmetrical with normal 
intraocular pressure, pinguecula.   In March 1989, when the 
veteran complained of right eye pain and that it felt like he 
had sand in his eye.  The provisional diagnosis was corneal 
abrasion.  A treatment provider noted that he complained of a 
scratchy feeling in his right eye of one week's duration and 
that there was an internal lash which was epilated.  

VA outpatient treatment records dated from October 1992 to 
June 1993 show that, in October 1992, the veteran complained 
that his knees were swollen and painful.  It was initially 
noted that the knees were slightly swollen and the assessment 
was altered pain status.  However the treatment provider then 
reported that there was no redness, heat, or swelling of the 
lower extremities.  The assessment was headaches secondary to 
severe motor vehicle accident and complaints of 
musculoskeletal aches and pains - normal examination.  An 
October 1992 left knee X-ray report reflects a history of 
lateral knee pain; however, the X-rays were normal.  In 
November 1992, the veteran complained of bilateral knee 
stiffness, chronic morning headaches, and persistent left 
upper quadrant pain.  The treatment provider stated that 
films were without bony deformity, that he had no 
gastrointestinal bleed or heartburn symptoms, that evaluation 
of the head and eyes was within normal limits, and that the 
abdomen was obese and benign.  Examination of the knees 
showed small effusions.  The assessment included questionable 
rheumatoid arthritis; headaches, not classically migraine but 
occurring three times a month; and chronic abdominal pain 
with negative cardiac workup.  

In May 1993 the veteran was noted to have symptoms consistent 
with fibromyalgia and chronic abdominal pain.  The assessment 
was gastrointestinal symptoms worrisome.  Also in May 1993, 
he was evaluated for questionable rheumatoid arthritis.  He 
reported that he had had multiple traumatic skeletal injuries 
in an accident in service in the 1950's, that he had had left 
knee surgery in the 1960's, and that he had no valve to 
"keep stomach stuff down."  The assessment was questionable 
fibromyalgia - symptoms consistent with fibromyalgia.  In May 
1993 esophagogastroduodenoscopy (EGD) with biopsies revealed 
diffuse gastritis of the stomach with multiple punctate 
hemorrhages throughout.  The pathology diagnosis was gastric 
antral biopsy, slight lymphoid hyperplasia, within normal 
limits.  A treatment record states that the EGD findings 
included obvious fluid reflux, mild esophagitis, hiatal 
hernia, diffuse gastritis in fundus, antrum with no 
identified site bleeding, and normal duodenum.  The 
assessment was antral gastritis, likely secondary to 
nonsteroidal anti inflammatory drugs, and reflux esophagitis.  

At a May 1993 VA visual examination, the veteran reported a 
history of bilateral eye injury with fracture to the left 
orbit in 1956 and chronic dry left eye.  The examiner 
reported that uncorrected bilateral visual acuity was 20/120 
near and 20/20 far and corrected bilateral visual acuity was 
20/20 near and far.  He had no diplopia.  The examiner stated 
that there was visual field deficit of the left eye.  
Following the examination, the diagnoses were dry eyes, 
cataracts, and large cupping of optic nerve - glaucoma 
suspect.  

At a May 1993 VA examination of the esophagus, the examiner 
noted that he did not have the veteran's VA records.  The 
veteran reported that he incurred a torn esophagus in a motor 
vehicle accident in service in 1956 and that, since that 
time, he had been unable to lie in the supine position 
because he regurgitated stomach contents.  He reported that 
he returned to duty after his hospitalization in service but 
was on limited duty for the remainder of his active service 
and was excused from marching and other physical activities.  
The veteran stated that, after service, he applied for work 
in the mines but failed the physical examinations.  He stated 
that he currently had frequent aching of his knees, more so 
on the left, and gastric discomfort.  The examiner reported 
that the veteran's gait was fair.  Examination of the eyes 
revealed that the pupils were round, equal and reactive.  
Extraocular muscles were intact and the sclerae and 
conjunctivae were clear.  There was tenderness to deep 
palpation in the left upper quadrant of the abdomen, with no 
palpable organomegaly.  The knees had good range of motion, 
with tenderness on passive range of motion of the left knee.  
There was no laxity noted of the knee joints.  The diagnoses 
included status post multiple trauma, active duty, motor 
vehicle accident, 1956; esophagus and other internal 
injuries, continued disability; bilateral knee and leg 
injuries, disability noted; degenerative joint disease, 
arthritis, traumatic, multiple joints, disability noted.  The 
only X-ray report was of the spine.  

The June 1993 report of VA examination for brain diseases or 
injuries and an August 1993 addendum show that the veteran 
reported that he had had an attack of gastritis and arthritis 
the previous night and had spent the night at the emergency 
room.  The diagnosis was organic mental disorder, not 
otherwise specified, and the global assessment of functioning 
(GAF) score was reported to be 50.  The July 1993 VA 
neuropsychological examiner reported that the veteran's 
neuropsychological test data clearly revealed the presence of 
meaningful cognitive deficits.  It was noted that these 
results would imply adequate capacity to function in realms 
that primarily utilized old learning (activities of daily 
living and over learned job routines) but very limited 
ability to adapt to new circumstances.  The examiner also 
stated that it was expected that the veteran's efficiency 
would be reduced secondary to his memory problems which 
appeared to reflect attentional deficits (passive learning 
style).  

By a rating decision of December 1993, the RO increased the 
rating for residuals of brain trauma, including headaches and 
organic mental disorder, from 10 to 30 percent, effective 
from November 1992.  

A February 1995 VA examiner diagnosed chronic brain syndrome 
secondary to head injury, impairment moderate, and speech 
impairment secondary to head injury, impairment mild.  

On an August 1995 VA consultation regarding the veteran's 
eyes, it was noted that glaucoma was suspected, with large 
cup to disc ratios and ocular hypertension, left.  A March 
1996 consultation report shows that visual field testing 
showed good fixation and reliability bilaterally and that 
both eyes were within normal limits.  The assessment was 
glaucoma suspect.  In April 1996, the veteran reported that 
twice his vision got blurry and he could not see and that 
this lasted from 15 minutes to an hour.  He reported that his 
eyes were tired and felt like pins.  Following an 
examination, the assessment was glaucoma suspect, "P/T" 
increased cup to disc ratios, intraocular pressure within 
normal limits today.  

In an April 1996 VA treatment record there is a notation 
regarding an X-ray of left lower leg, indicating "R/O stress 
fracture," however, this was crossed out.  The veteran 
complained of left anterior shin pain of two to three months' 
duration, reporting that he had bumped the area during the 
winter and had an old scar there.  The veteran also reported 
a history of a truck rolling over his leg in service.  
Examination of the left leg showed that there was no edema or 
erythema, pitting of the skin in the area of reported pain.  
The assessment included leg pain, long duration, severe 
enough to awaken at night, and gastroesophageal reflux. 

In November 1997, the RO received treatment records from 
Steele Memorial Hospital dated in February 1976 and from 
December 1989 to October 1992.  The February 1976 treatment 
records show that the veteran was admitted with nausea, 
vomiting, and abdominal cramps.  It was noted that he became 
ill a few hours before being brought to the hospital and that 
he had no history of serious illness or injury.  The 
diagnosis was acute gastroenteritis.  In October of one year 
(the last number is illegible - 199?), he complained of pain 
in his left eye.  His eyes were stained with fluorescein and 
there was a small corneal abrasion in the left eye at 4:00.  
The diagnosis was corneal abrasion, left eye.  

An August 1992 Steele Memorial Hospital record shows that he 
reported that he had nausea and vomiting.  It was noted that 
he had a history of heartburn.  The diagnosis included 
gastroenteritis.  

A November 1997 VA Form 119, Report of Contact, shows that 
the veteran informed the RO that Dr. Z.J. did not have any 
medical information any longer.  

Records received from the Social Security Administration in 
January 1998 include many of the aforementioned VA treatment 
records and some private medical records.  A report of 
examination from Dr. B. Lutton shows that the veteran was 
examined in February 1993 with the chief complaint of 
rheumatoid arthritis, with progressively worsening joint 
problems for three years which affected several areas 
including his knees.  He reported that his medical history 
included gastrointestinal sphincter dysfunction with the 
valve not closing fully which occurred after his "insides 
tore loose."  Following an examination, the impression was 
that the veteran was "with the diagnosis of rheumatoid 
arthritis" and had had a progressively incapacitating joint 
pain syndrome involving the knees.  

At the March 1998 VA eye examination, the examiner reported 
that he had reviewed the claims files.  It was noted that the 
veteran had been injured in a truck accident in June 1955 and 
that he was noted to have a skull fracture, left periorbital 
edema, and questionable left pupil slightly larger than the 
right.  The examiner stated that there were no other eye 
complaints at that time except for headaches frequently 
located behind the left eye and that there was no reference 
on X-ray films to support orbital fracture.  The veteran 
reported a current foreign body sensation and that he had 
frequent sharp pain over his left eye, and occasional blurred 
vision, and that he was followed as glaucoma suspect.  After 
the veteran was examined, the assessment included (1) 
glaucoma suspect in an individual with positive family 
history; there is no evidence of angle recession, peripheral 
anterior synechiae, therefore, trauma is not a likely 
etiology for his borderline elevated intraocular pressures 
and it is more likely related to heredity; and the veteran is 
a glaucoma suspect due to borderline elevated intraocular 
pressures, large cup to disc ratio and normal visual fields; 
(2) minimal astigmatism; (3) corneal stromal scars secondary 
to metallic foreign bodies, not medically or visually 
significant, secondary to post-service welding accidents; (4) 
review of the service records reveals the only reference to 
ocular examination was questionable dilated left pupil and 
left periorbital edema; the dilated left pupil was related to 
the head injury and resolved over time; X-rays showed basilar 
skull fracture and no evidence of left orbital fracture; 
there is no ocular sequelae from an orbital fracture, if it 
existed at the time of the other injuries; with any 
significant head trauma, periorbital edema is common and is 
the likely etiology for the periorbital edema; and his 
history of being unable to see for two days after injury is 
most likely due to brain injury not ocular injury; (5) dry 
eye syndrome as etiology of foreign body sensation and 
irritation, unrelated to trauma, more likely related to 
medications, dry climate, and increasing age; and (6) 
myelinated nerve fibers, left retina, congenital finding, no 
consequence.  

A report of a VA social and industrial survey conducted on 
March 13, 1998, shows that the social worker reviewed the 
veteran's claims file.  The veteran reported that his ability 
to remember names, places, and events had deteriorated over 
the past three years.  It was noted that the veteran's wife 
was present during the interview and that he frequently 
referred to her for answers.  The veteran offered no 
spontaneous conversation and spoke in a stutter-like manner 
which he stated began three years earlier.  He became tearful 
when describing the in-service motor vehicle accident in 
which he sustained head trauma.  The veteran reported that 
his headaches interfered with employment, that he had missed 
work due to these headaches, and that he was able to perform 
simple duties but was unable to "go the extra mile."  He 
reported that his most recent job had been working in a body 
shop in 1986, that he developed several unrelated physical 
disorders and had continued headaches, and that he was let go 
from this job because he had problems with his memory and was 
unable to put parts back together.  He stated that, since the 
late 1980's, he had tried to work doing a cleanup job but 
that he could not perform this job because he would 
oftentimes develop headaches which required hospitalization.  
He was unemployed and felt that this was due to his head 
trauma.  He asserted that he was unable to hold a job because 
of his headaches, difficulty communicating, poor memory, and 
being increasingly anxious in such situations.  

The veteran also reported difficulty remembering names and 
taking his medications and stated that his wife accompanied 
him everywhere.  He was able to drive to this appointment, 
however, he stated that he relied heavily on his wife for 
directions.  The social worker noted that the veteran 
depended on his wife for his general level of functioning.  
The veteran's wife reported that he became confused when he 
left home.  He and his wife stated that he had difficulty 
handling the finances and that his wife had taken over the 
financial duties.  He indicated that his wife made sure that 
he took his medications.  He and his wife stated that he 
tended to become easily frustrated when he forgot where he 
placed things and that the object was sometimes located right 
in front of him.  The veteran was able to perform activities 
of daily living unassisted but he stated that his wife was 
frequently reminding him to do things. His wife was primarily 
responsible for maintaining the household responsibilities 
with the exception that he would occasionally help wash 
dishes.  The veteran  reported that he felt uncomfortable 
around others, that he was self-conscious about his inability 
to express himself which led him to be more isolated, and 
that he became frustrated and embarrassed when he could not 
express himself.  He also stated that he became stressed and 
bothered when he had difficulty thinking straight.  

The social worker noted that the veteran's level of 
socialization with others was minimal with the exception of 
attending and actively participating in his local church.  He 
stated that he visited his sister with whom he had a close 
relationship but that he avoided relationships with others 
because he did not want them to know about his condition.  He 
reported that his confusion and poor memory had been 
worsening during the past three years.  He stated that he had 
lost interest in hobbies, although he enjoyed working in the 
garden which did not require him to remember things and 
occasionally watched television but found it difficult to 
maintain his concentration.  He no longer read the newspaper 
because he got headaches.  He enjoyed working on his car but 
if he took something apart, his wife had to help him put it 
back together.  He reported that he walked one mile a day and 
that he had slept three to four hours a night.  

The March 1998 social and industrial survey report also shows 
that he stated that he had more frequent headaches which 
"generate all over his head and eyes," that his head 
swelled, and that he became nauseous, had serious eye pain, 
and often had to lie down or go to the hospital for 
treatment.  He reported that he had daily headaches with 
dull, throbbing pain and that he had severe headaches on a 
weekly basis.  It was noted that his headaches, in addition 
to his other medical problems, had limited his social and 
industrial functioning over the years.  He felt that as time 
went on his condition would continue to deteriorate and this 
depressed him.  This report also shows that the veteran 
stated that he served in Korea in the DMZ, that he was not 
supposed to be in a combat area, but that he was exposed to 
casualties and people dying all around him such as guards who 
were shot at the gate and several people he knew who were 
killed on a "recon" mission.  He indicated that he was 
stationed in California when the motor vehicle accident 
occurred.  

At the March 19, 1998, VA psychiatric examination, the 
examiner noted that he had reviewed the veteran's claims 
files.  The examiner noted that the veteran was oriented but 
had difficulty doing simple addition, could not do simple 
abstractions or proverbs, and had difficulty with simple 
judgment.  He was able to remember the last four numbers of 
his Social Security number.  It was noted that he showed no 
evidence of delusions, obsessions, or compulsions; that his 
recent memory was impaired in that he could not remember 
three animal names for five minutes; and that remote memory 
was also impaired.  The examiner stated that the veteran did 
not have awareness of his bounty and financial obligations 
and was, therefore, not competent for financial purposes.  
His thinking processes were generally sequential, pertinent, 
and relevant, but he offered little spontaneous 
communication.  It was noted that the veteran had apparently 
not had any mental health treatment or hospitalizations since 
the last examination in 1993.  

The veteran reported that his condition had worsened in that 
he had more headaches and did not remember things as well, 
that he sometimes was disoriented, and that his wife now had 
to handle their finances because he forgot to pay bills.  His 
wife also stated that she thought that his mental condition 
was worse because he forgot more things and sometimes lost 
his orientation, not knowing where he was or how to get home.  
The examiner stated that the veteran continued to warrant the 
diagnosis of organic mental disorder, not otherwise 
specified, and that a current GAF score of 25 was warranted 
due to inability to function in almost all areas.  

The March 1998 VA psychiatric examiner noted that it was 
possible that the veteran might have a depressive component 
which was being masked by his organic mental disorder but 
might be playing into his inability to cognitively function.  
The veteran was referred for neuropsychological testing to 
clarify this and the results showed that he was functioning 
within the dull normal range of measured intelligence which 
was a dramatic drop from his performance in 1993.  Only 
verbal abstraction was within normal limits and the greatest 
deterioration was seen in perceptual-motor skills and general 
fund of information.  His performance on visual tracking 
tasks was minimally but not significantly lower than seen 
previously.  The examiner reported that, "[c]uriously," he 
performed well within normal limits on a visual memory task 
and this was very significantly improved when compared with 
previous testing.  

On verbal memory task the veteran exhibited very significant 
deterioration from prior results both in terms of initial 
learning efficiency and delayed recall.  On an aphasia 
screening examination, he was unable to spell simple words, 
had articulation problems when asked to repeat words and 
showed left-right confusion; none of these problems were seen 
in 1993.  His copying of figures showed a similar pattern of 
regression and increased simplification.  Structural analysis 
of his projective test was not indicative of the presence of 
significant depression; he appeared to feel controlled by 
external forces over which he had no sense of control and 
otherwise appeared to be rather passive-dependent.  It was 
concluded that the veteran's cognitive test data did imply 
that he had deteriorated from the level seen in 1993, but 
that some inconsistency existed that could not be explained.  
The examiner stated that it was not his impression that 
depression was a meaningful factor.  

In a May 1998 addendum, the VA psychiatric examiner noted 
that neuropsychological testing had been accomplished and 
that the neuropsychologist noted that the testing data 
implied that the veteran's cognitive condition had 
deteriorated from the past 1993 level.  It was noted that the 
neuropsychologist did not find evidence that depression was a 
meaningful factor.  

In a June 1998 rating decision, the RO increased the 
evaluation of organic mental syndrome and headaches due to 
brain trauma from 30 to 70 percent, effective from March 13, 
1998.  A finding of incompetency was proposed and, by a 
rating decision of August 1998, the RO determined that the 
veteran was incompetent, effective from August 28, 1998.  


II.  Service Connection Claims

Pertinent Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis or peptic ulcer becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1999).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The United States Court of Appeals for Veterans Claims (the 
Court) has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See  Savage; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The veteran served in Korea, however, there is no evidence 
that, and he has not asserted that, he had combat service 
which would warrant application of 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  


Gastrointestinal Disorder

The veteran asserts that he was treated for stomach problems 
and an eating disorder while hospitalized in service after 
his motor vehicle accident, stating that during that period 
of hospitalization he was on ginger ale for days because his 
insides were torn up.  He also contends that in 1957, after 
service, a physician who is "gone or dead by now" reported 
that the valve that kept the food and acid down had been torn 
out, and that he has had to take medication since that time.  

In determining whether the claim for service connection is 
well grounded, the Board notes that the veteran did sustain 
injuries in a motor vehicle accident in service and that the 
May 1993 VA examiner diagnosed trauma to the esophagus and 
other internal injuries with residual disability.  Thus, the 
claim for service connection is found to be well grounded.  

The service medical records reflect that during 
hospitalization for head trauma incurred in a motor vehicle 
accident, the veteran said that food made him sick, had 
nausea and vomiting, and stated that his stomach felt "all 
tore up."  He also complained of nausea with headaches.  
Also, in September 1956, following anesthesia for removal of 
warts, he vomited, appeared to be nauseated, and had no 
appetite on the first postoperative day.  However, there is 
no service medical evidence that the veteran sustained any 
esophageal/gastrointestinal injuries in the service accident 
or that he had any esophageal or other chronic 
gastrointestinal disorder during service.  The 
gastrointestinal symptoms noted in the service medical 
records are shown to have been acute and transitory.  At the 
December 1956 discharge examination, clinical evaluation of 
the digestive system was normal and no relevant history was 
noted.  This is significant inasmuch as the veteran's other 
injuries were noted and it was specifically stated that 
following discharge from hospitalization in August 1955 he 
had had no other symptoms.  In January 1961, four years after 
active service, clinical evaluation of the abdomen and 
viscera was normal and in a report of medical history, the 
veteran denied having or having had frequent indigestion, and 
stomach or intestinal trouble.  Moreover, when he filled his 
initial claim for VA disability benefits in 1979 he mentioned 
only a head, ear and neck injury.  

The record includes no evidence of complaints, findings, or 
diagnoses of a gastrointestinal disorder for almost 20 years 
after service, when he was treated for acute gastroenteritis 
with symptoms of nausea, vomiting, and abdominal cramps.  The 
initial evidence of a chronic gastrointestinal disorder, 
including gastritis, reflux esophagitis, or a hiatal hernia, 
is dated in 1985, more than 25 years after service.  

A June 1985 treatment provider noted that the veteran's prior 
medical history included trauma to the epiglottis without 
complete closure 30 years earlier and subsequent medical 
records refer to reflux dating back to service.  However, 
they are merely reporting a history stated by the veteran, a 
history that is not supported by competent evidence.  
Additionally, when examined by the VA in May 1993, he 
reported that he incurred a torn esophagus in the motor 
vehicle accident during service and that since then he had 
been unable to lie supine because of regurgitation.  However, 
the veteran, as a lay person, is not competent to state that 
he had a "torn esophagus" in service and such clearly is not 
shown by the detailed medical records of treatment following 
the accident.  While the May 1993 VA examiner, who did not 
have the veteran's records, diagnosed trauma to the esophagus 
and other internal injuries due to the in-service motor 
vehicle accident, that diagnosis clearly was based on an 
inaccurate history and likely on statements which the veteran 
was not competent to make (e.g., that he had a torn 
esophagus).  

The record includes no competent medical evidence of a 
gastrointestinal disorder for almost 20 years after service 
and the Board finds the veteran's allegations of in-service 
esophageal trauma to be not only incompetent but also 
incredible.  The fact that the hospital records of treatment 
for the in-service injuries contain no medical evidence of 
any internal injuries is highly probative, despite what the 
veteran may believe is the origin of current gastrointestinal 
problems.  Although several treatment providers since the 
1980s have noted a history of reflux esophagitis, they did 
not relate this to service more than 20 years earlier.  
Reports in 1985 and January 1986 that the veteran had been 
offered fundoplication surgery 15 years earlier must have 
been based on the veteran's self reported history as there is 
no competent medical evidence of record in support of this.  
Regardless, this would have been more than 10 years after 
service.  Additionally, although the veteran has reported 
that he has had reflux symptoms since the inservice motor 
vehicle accident, there is no and probative medical evidence 
in support of these assertions.  See Espiritu.  The veteran 
is competent to describe his symptoms, but not that those 
symptoms were manifestations of reflux esophagitis.  See 
Espiritu, Savage; Falzone.  As the aforementioned notations 
and diagnoses were obviously based on an inaccurate factual 
premise, they have no probative value.  See Reonal.

The Board finds that the veteran's inservice gastrointestinal 
symptoms were acute and transitory and not chronic.  No 
injury or abnormality of the esophagus (or epiglottis) was 
shown in service nor did the veteran express any relevant, 
chronic complaints.  In fact he did not mention 
esophageal/internal injuries until he filed a claim in 1992, 
although he had had contact with VA on several prior 
occasions.  As there is no probative, competent evidence 
relating a current chronic gastrointestinal disorder, first 
shown more than 25 years after service, to service or any 
incident of service, the preponderance of the evidence is 
against the claim for service connection for any 
gastrointestinal disorder.   

Bilateral Knee Disorder

Initially, the Board finds that the claim for service 
connection for a knee disability is well grounded.  The 
veteran asserts that he was treated for knee problems in 
approximately February 1954 at a boot camp medical facility 
in California, and also contends that he had knee problems 
after a motor vehicle accident during service.  A May 1993 VA 
examiner diagnosed knee and leg injuries related to the 
veteran's 1956 motor vehicle accident; thus, the Board finds 
the claim to be well grounded.  

The service medical records include June to August 1955 
treatment records following the in-service motor vehicle 
accident which show that there was no evidence of a fracture 
of any extremity.  Additionally, the service medical records 
include no evidence of trauma to the knees and no complaints, 
findings, or diagnosis of a knee disorder.  Nor is there 
evidence that the truck rolled over either of the veteran's 
legs.  The December 1956 discharge examination report shows 
that clinical evaluation of the lower extremities was normal 
as was neurologic evaluation.  The examiner stated except for 
some loss of right ear hearing since the accident, the 
veteran had had no other symptoms following discharge from 
the hospital in August 1955.

When the veteran first filed a claim for service connection 
(in 1971) he did not mention any knee/lower extremity 
disability, and the initial evidence of a knee disorder is 
October 1992, 35 years after service.  Prior medical evidence 
dated in January 1961, February 1976, and May 1979, shows 
that musculoskeletal, neurological, and lower extremity 
evaluations were normal.  Additionally, in a January 1961 
report of medical history, the veteran denied swollen or 
painful joints, arthritis or rheumatism, bone, joint, or 
other deformity, or a trick or locked knee.  Although he has 
reported that he had had left knee surgery in the 1960's and 
that he had his knees "worked on" in the 1970's, he could 
not remember the name of the treating physician and this 
would have been after active service.  Dr. Lutton's February 
1993 report of examination shows that the veteran reported 
that he had had progressively worsening joint problems, 
including his knees, for three years.

Although the May 1993 VA examiner diagnosed knee and leg 
injuries related to the 1956 motor vehicle accident, the 
examiner did not have access to the veteran's records; thus 
his "diagnosis" of in-service knee injuries must have been 
based on the veteran's reported history as there is no 
evidence of a knee disorder at any time during service.  
Since the service medical records show no knee injury in the 
motor vehicle accident, no knee abnormalities on the service 
discharge examination, and no knee disorder until many years 
after service, the VA examiner's opinion is of little 
probative value.  

Thus, the Board finds that a preponderance of the evidence 
shows no in-service knee injury, no knee disorder until long 
after service and no competent, probative evidence of a 
current service-related knee disability based on the actual 
facts of the case.  Accordingly, service connection for a 
knee disability is denied.    

Eye Disorder

The veteran asserts that he was treated for damage to his 
eyes after an in-service motor vehicle accident, that "there 
were place[s] where they had to stitch up," and that he 
could not see out of his eyes for days.  Therefore, he claims 
that service connection is warranted for residuals of injury 
to the eyes, including a left socket fracture, dry eyes, 
cataracts, and glaucoma.  

Initially, the Board notes that the RO denied entitlement to 
service connection for "compound hyperopic astigmatism; 
presbyopia" in an unappealed and final August 1979 rating 
decision.  Therefore, in order to reopen his claim for 
entitlement to service connection for astigmatism, 
presbyopia, or decreased vision, the appellant must present 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  As the 
veteran's current claim does not include an attempt to reopen 
the claim for service connection for defective vision, 
astigmatism, or presbyopia, the pending claim will be 
considered de novo. 

The service medical records reflect no evidence of a left eye 
socket/orbital fracture, dry eyes, cataracts, or glaucoma.  
The veteran incurred a head injury in a June 1955 motor 
vehicle accident and he was hospitalized from June to August 
1955.  The hospital records include findings of left eye 
peri-orbital edema and sub-retinal hemorrhage secondary to 
trauma, and the veteran complained of pain over the right 
eyebrow, which was relieved when he closed his eyes, and 
headaches behind the left eye, around his eyes and at the 
forehead.  In August 1955, he was returned to duty, fit for 
same.  At the December 1956 discharge examination, clinical 
evaluation of the veteran's eyes, pupils, and ocular 
motility, and ophthalmoscopic evaluation were normal.  At 
that time it was reported that since his discharge from 
hospitalization the veteran had had no symptoms except right 
ear hearing loss.  

The initial evidence of post-service eye problems other than 
defective vision, astigmatism, or presbyopia, consists of 
private medical records from September 1961 to May 1963, 
showing work-related trauma to the eyes including metal 
imbedded in the right and left corneas and a burn of the 
conjunctiva of the left eye.  At the time of a May 1979 VA 
examination, the examiner specifically stated that no eye 
defect was found due to residual of skull fracture.  

The initial competent evidence of dry eyes, cataracts, and 
possible glaucoma is dated more than 30 years after service.  
The medical records since November 1988 show that the veteran 
reported head trauma in the 1950's with eye involvement and a 
left orbital fracture.  A medical record notation in November 
1988 that the veteran had had head trauma in 1956 with 
associated eye trauma must have been based on the veteran's 
self-reported history since it is not reflected in the 
service medical records.  Similarly, a February 1989 notation 
that he had had left lateral canthal surgery following a 1956 
motor vehicle accident also is unsupported.  

The March 1998 VA eye examiner, who had access to the 
veteran's records, noted that the service records revealed 
that the only reference to ocular examination was a 
questionable dilated left pupil and left periorbital edema 
and that in-service X-rays showed a basilar skull fracture 
with no evidence of a left orbital fracture.  The examiner 
also stated there was no ocular sequelae from any orbital 
fracture, if one ever existed.  It was noted that, with any 
significant head trauma, periorbital edema is common and that 
this was the likely etiology of the veteran's periorbital 
edema.  The examiner also opined that the veteran's reported 
history of being unable to see for two days after the 
accident was most likely due to his brain injury not an 
ocular injury.  The examiner stated that trauma was not a 
likely etiology for the suspected glaucoma and that it was 
more likely related to heredity.  The examiner reported that 
dry eye syndrome was the etiology of the foreign body 
sensation/irritation, that this was unrelated to trauma, and 
that it was more likely related to medications, dry climate, 
and increasing age.  The examiner stated that the veteran had 
corneal stromal scars secondary to metallic foreign bodies 
which were not medically or visually significant and which 
were secondary to post-service welding accidents.  The 
diagnoses also included myelinated nerve fibers of the left 
retina, noted to be a congenital finding and of no 
consequence.  The March 1998 examiner did not diagnose 
cataracts.  

Despite the veteran's assertions, there is no evidence in 
service or at any other time of a left socket fracture and 
the veteran is not competent to state that he had a left 
socket fracture in service.  See Espiritu.  The March 1998 VA 
eye examiner also stated that there were no references or X-
ray films to support an orbital fracture.  As such, the claim 
of entitlement to service connection for residuals of a left 
socket fracture must be denied as not well grounded because 
there is no such disability.  See Caluza, Degmetich; Gilpin.  

There is no evidence of glaucoma until 1989, more than 30 
years after service, and it is unclear whether there has ever 
been a firm diagnosis of glaucoma.  However, even if the 
veteran does currently have glaucoma, his claim for service 
connection for glaucoma must fail as not well grounded 
because there is no competent evidence relating any current 
glaucoma to service or the inservice head injury.  See 
Caluza, Grottveit.  In fact, the March 1998 examiner stated 
that trauma was not a likely etiology for the suspected 
glaucoma and that it was more likely related to heredity.  

The only evidence of cataracts is the May 1993 VA examiner's 
diagnosis of cataracts, which the examiner did not relate to 
service or the inservice head injury.  See Caluza, Grottveit.  
Finally, the service medical records include no evidence of 
dry eyes and there is no competent evidence which relates the 
current dry eyes to service or the inservice head injury.  
Id.  In fact, the March 1998 VA examiner reported that this 
was unrelated to trauma and was more likely related to 
medications, dry climate, and increasing age.  Therefore, the 
claims for entitlement to service connection for cataracts 
and dry eyes must also be denied as not well grounded.  

III.  Evaluation of Residuals of Brain Trauma from March 13, 
1998

This claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  A well-grounded claim is a plausible claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In general an 
allegation of an increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, the 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Ratings Schedule provides that brain disease due to 
trauma with purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
38 C.F.R. § 4.124a, Diagnostic Code 8045.  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., which 
are recognized as symptomatic of brain trauma, are assigned a 
10 percent disability rating under Diagnostic Code 9304, 
which may not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Id.

The 38 C.F.R. § 4.132, Diagnostic Code 9304, pre-November 7, 
1996, schedular criteria provide that a 70 percent evaluation 
for dementia associated with brain trauma is warranted when 
there is severe impairment of social and industrial 
adaptability.  A 100 percent evaluation for dementia 
associated with brain trauma requires impairment of 
intellectual functions, orientation, memory, and judgment, 
and lability and shallowness of affect of such extent, 
severity, depth, and persistence as to produce total social 
and industrial inadaptability.  

The VA Schedule of Ratings for Mental Disorders, was amended 
and redesignated as 38 C.F.R. § 4.130, effective November 7, 
1996.  The new regulations include Diagnostic Code 5327 which 
did not exist under the old Rating Schedule and which 
provides the criteria for evaluation of organic mental 
disorder, other (including personality change due to a 
general medical condition).  Effective November 7, 1996, 
38 C.F.R. § 4.130, Diagnostic Codes 9304 and 9327, provide a 
70 percent evaluation for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9304, 9327.  

Consistent with the decision of the Court in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Board will discuss the 
veteran's disability with consideration of the criteria 
effective both prior and subsequent to November 7, 1996.

It is noted that, under 38 C.F.R. § 4.124a, Diagnostic Code 
8045, ratings in excess of 10 percent for brain disease due 
to trauma under Diagnostic Code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  However, the Board finds that 
the veteran's service connected residuals of brain trauma, to 
include organic mental syndrome and headaches, more closely 
approximates a 100 percent evaluation from March 13, 1998, 
under 38 C.F.R. § 4.130, Diagnostic Code 9327, for organic 
mental disorder, other.  

The March 13, 1998, and March 19, 1998, VA social and 
industrial survey and VA psychiatric examination reports show 
that the veteran frequently referred to his wife for answers 
to questions; that he and his wife reported that he had 
difficulty concentrating and remembering names, places, and 
events; and that at times he became disoriented, forgetful, 
and easily frustrated.  He reportedly became frustrated due 
to the inability to express himself, and had problems with 
his memory, being unable to reassemble things he had taken 
apart.  It was also indicated that that he had difficulty 
thinking straight and "gets easily mixed up;" and that he 
was unable to hold a job because of difficulty in 
communicating, poor memory, headaches and increased anxiety 
in such situations.  Due to his poor memory, his wife had to 
make sure that he took his medications and she accompanied 
him everywhere he went.  The social worker noted that he 
depended on his wife for his general level of functioning.  
The veteran's wife reported that he became confused when he 
left home and had difficulty handling the finances, and that 
she had taken over the financial duties and was primarily 
responsible for maintaining the household.  

The examiners reported that the veteran had difficulty doing 
simple addition, abstractions and proverbs, and had 
difficulty with simple judgment.  It was noted that he spoke 
in a stutter-like manner, and his recent and remote memory 
was impaired.  The psychiatric examiner stated that the 
veteran did not have awareness of his bounty and financial 
obligations and was, therefore, not competent for financial 
purposes.  The psychiatric examiner diagnosed organic mental 
disorder, not otherwise specified, and assigned a current GAF 
score of 25 due to inability to function in almost all areas.  
Neuropsychological testing revealed decreased cognitive 
functioning.  

Based on the aforementioned, the Board finds that the veteran 
has total occupational and social impairment.  As the 
representative noted in the September 1999 informal hearing 
presentation, the DSM IV states that GAF scores between 21 
and 30 represent serious impairment in communication or 
judgment or inability to function in almost all areas.  In 
fact, the March 1998 VA psychiatric examiner stated that a 
GAF score of 25 was warranted due to the veteran's inability 
to function in almost all areas.  Therefore, the Board finds 
that the preponderance of the evidence supports a 100 percent 
evaluation from March 13, 1998, for residuals of brain 
trauma, including organic mental syndrome and headaches, 
under 38 C.F.R. § 4.130, Diagnostic Code 9327.  

As the Board has granted a schedular 100 percent evaluation 
from March 13, 1998, consideration of an extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) need not be 
considered.  


ORDER

Entitlement to service connection for a bilateral knee 
disorder; a gastrointestinal disorder, to include gastritis, 
reflux esophagitis, and hiatal hernia; and residuals of an 
eye injury, to include a left socket fracture, dry eyes, 
cataracts, and glaucoma, is denied.  

Entitlement to a 100 percent evaluation from March 13, 1998, 
is granted for residuals of brain trauma, to include organic 
mental syndrome and headaches, subject to regulations 
applicable to the payment of monetary benefits.


REMAND

By a rating decision dated in June 1998, the RO increased the 
evaluation for the veteran's organic mental syndrome and 
headaches due to brain trauma from 30 to 70 percent, 
effective from March 13, 1998.  In August 1998, the veteran 
filed a notice of disagreement with the effective date 
assigned for the 70 percent evaluation.  The RO has not 
issued a statement of the case addressing this issue.  The 
Board has now granted a 100 percent evaluation from March 13, 
1998, for the residuals of brain trauma.  The veteran's 
dissatisfaction with the 30 percent rating remains and the RO 
must issue a statement of the case which addresses the issue 
of entitlement to an effective date earlier than March 13, 
1998, for a rating in excess of 30 percent for residuals of 
brain trauma, including organic mental syndrome and 
headaches.  Remand for this action is necessary.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (1999); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  This issue is inextricably 
intertwined with the issue entitlement to TDIU benefits prior 
to March 13, 1998.   

Therefore, in order to ensure that the record is fully 
developed, this case must be REMANDED to the RO for the 
following:

1.  The RO should afford the veteran and 
any guardian or other recognized 
fiduciary the opportunity to submit any 
additional evidence in support of his 
claims  

2.  The RO should ensure that any 
indicated further development is 
conducted with respect to the issue of 
entitlement to a rating in excess of 30 
percent, effective prior to March 13, 
1998, for residuals of 
brain trauma, to include organic mental 
syndrome and headaches.  If in order, the 
claim should be readjudicated with 
consideration of all evidence received 
since the last final determination.  In 
any event, if the claim remains denied, a 
statement of the case must be issued 
which addresses this issue and includes 
all relevant laws and regulations.  The 
RO is asked to clarify who the appellant 
is in light of the veteran's 
incompetence.  The veteran and any 
guardian or other fiduciary must be 
advised of the time in which they may 
file a substantive appeal.  The issue of 
entitlement to TDIU benefits prior to 
March 13, 1998 should also be 
readjudicated if appropriate.  

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been  remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

